ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 03/11/21 in response to the non-final Office Action mailed 12/11/20.  
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Zhiyun Ge via a telephonic communication. See the attached Interview Summary. 
	The instant application has been amended as indicated below.
Claims 87, 98, 121 and 123 are canceled.
	(b)  Claims 1, 4, 8, 37, 67, 69, 73, 74 and 80 are amended as set forth below:
--Claim 1 (Currently amended). A composition comprising
	(i)    a Vibrio cholerae 
	(ii)    a RbmA protein comprising the amino acid sequence of SEQ ID NO: 2 with amino acids at one or more of positions R234, R219, or R116 substituted with a non-polar amino acid[[s]]; and
	(iii)    a heterologous protein antigen conjugated or fused to the RbmA protein.--
--Claim 4 (Currently amended). The composition of claim 1, wherein the heterologous protein antigen is fused to the RbmA protein thus forming a fusion protein.--
--Claim 8 (Currently amended). The composition of claim 1, wherein the one or more amino acid substitutions 
--Claim 37 (Currently amended). A composition comprising
	(i)    a RbmA protein comprising the amino acid sequence of SEQ ID NO: 2 with amino acids at one or more of positions R234, R219, or R116 substituted with a non-polar amino acid[[s]]; and
	(ii)    a heterologous protein antigen conjugated to the RbmA protein.--
--Claim 67 (Currently amended). The composition of claim 1, which is an immunogenic composition.--
--Claim 69 (Currently amended). The vimmunogenic composition of claim 67, wherein Vibrio cholerae Vibrio cholerae or fused to the RbmA protein is bound by the exopolysaccharide.-- 
--Claim 73 (Currently amended). The immunogenic composition comprising 
Claim 74 (Currently amended). The immunogenic composition 
--Claim 80 (Currently amended). The immunogenic composition Vibrio cholerae or killed whole cell 
	(c)  New claims 171 and 172 have been added as set forth below:
--Claim 171 (New). The immunogenic composition of claim 67, wherein the heterologous protein antigen is a protein antigen of a pathogen.
Claim 172 (New and rejoined). A method of eliciting an immune response in a mammalian subject against a pathogen, the method comprising administering to the subject an amount of the immunogenic composition of claim 171 sufficient to elicit an immune response to the heterologous protein antigen of the pathogen in the subject.-- 
Status of Claims
3)	Claims 2, 7, 11, 24, 27 and 34 have been canceled via the amendment filed 3/11/21.
	Claims 1, 4, 8, 37, 69, 74, 98, 121 and 123 have been amended via the amendment filed 3/11/21.
	Claims 1, 4, 8, 37, 67, 69, 73, 74 and 80 have been amended via this Examiner’s amendment.
	Claims 87, 98, 121 and 123 have been canceled via this Examiner’s amendment.
	New claims 171 and 172 have been added via this Examiner’s amendment.
	The examination has been extended to the previously non-elected A190S, P191S, R192G, S193T, S194I, S196G, N197I and N197D CtxA mutant adjuvant species and the killed whole cell species. 
	Claims 1, 4, 8, 37, 67, 69, 73, 74, 80, 120, 171 and 172 are pending and are under examination.
Substitute Specification
4)	Acknowledgment is made of the substitute specification filed 03/11/21.

Objection(s) Withdrawn
5)	The objection to the specification made in paragraph 8 of the Office Action mailed 12/11/20 is withdrawn in light of Applicants’ amendment to the specification.
6)	The objection to claim 69 made in paragraph 23 of the Office Action mailed 12/11/20 is withdrawn in light of Applicants’ amendment to the claim. 
Rejection(s) Moot
7)	The rejection of claims 2, 11 and 34 made in paragraph 10 of the Office Action mailed 12/11/20 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 5, 4, 3, 2 and 1 of US patent 10,722,569 (of record) is moot in light of Applicants’ cancellation of the claims.
8)	The rejection of claims 2, 11 and 34 made in paragraph 11 of the Office Action mailed 12/11/20 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 6, 5, 1, 7, 13, 12, 15, 16 and 12 of the co-pending application 16285788 is withdrawn in light of the current abandoned status of application 16285788 is moot in light of Applicants’ cancellation of the claims.
9)	The rejection of claims 2, 7, 11 and 34 made in paragraph 14 of the Office Action mailed 12/11/20 under 35 U.S.C § 112(a) as containing inadequate written description is moot in light of Applicants’ cancellation of the claims.
10)	The rejection of claims 2, 7, 11 and 34 made in paragraph 16(i) of the Office Action mailed 2/27/18 under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicants’ cancellation of the claims. 
11)	The rejection of claims 2, 11 and 34 made in paragraph 19 of the Office Action mailed 12/11/20 under 35 U.S.C § 102(a)(1) as being anticipated by Yildiz (US 20110003734 A1, of record) as evidenced by Krzych et al. (J. Exp. Med. 162: 311-323, 1985, of record) is moot in light of Applicants’ cancellation of the claims. 
12)	The rejection of claims 2, 11 and 34 made in paragraph 20 of the Office Action mailed 12/11/20 under 35 U.S.C § 102(a)(1) as being anticipated by Absalon et al. (mBio 3: e1002210, pages 1-5, 2012, of record) (Absalon et al., 2012) as evidenced by Kierek et al. (Appl. Environ. Microbiol. 5079-5088, 2003, of record) is moot in light of Applicants’ cancellation of the claims. 
Rejection(s) Withdrawn
13)	The rejection of claims 1, 3, 37, 67, 69, 73 and 80 made in paragraph 10 of the Office Action mailed 12/11/20 under the judicially created doctrine of obviousness-type double  is withdrawn in light of Applicants’ amendments to the claims and/or the base claim.
14)	The provisional rejection of claims 1, 3, 37, 67, 69, 73 and 80 made in paragraph 11 of the Office Action mailed 12/11/20 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 6, 5, 1, 7, 13, 12, 15, 16 and 12 of the co-pending application 16285788 is withdrawn in light of the current abandoned status of application 16285788.
15)	The rejection of claim 80 made in paragraph 13 of the Office Action mailed 12/11/20 under 35 U.S.C § 112(a) as containing new matter is withdrawn.
16)	The rejection of claim 69 made in paragraph 13 of the Office Action mailed 12/11/20 under 35 U.S.C § 112(a) as containing new matter is withdrawn in light of the amendment to the claim.
17)	The rejection of claims 1, 4, 8, 37, 67, 69, 73, 74, 80 and 120 made in paragraph 14 of the Office Action mailed 12/11/20 under 35 U.S.C § 112(a) as containing inadequate written description is withdrawn in light of the amendment to the claims and/or the base claim.
18)	The rejection of claims 1 and 37 made in paragraph 16(a) of the Office Action mailed 12/11/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claims.
19)	The rejection of claim 4 made in paragraphs 16(b) and 16(c) of the Office Action mailed 12/11/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
20)	The rejection of claim 69 made in paragraphs 16(e) and 16(f) of the Office Action mailed 12/11/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
21)	The rejection of claim 1 made in paragraph 16(g) of the Office Action mailed 12/11/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
22)	The rejection of claim 74 made in paragraph 16(h) of the Office Action mailed 12/11/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
23)	The rejection of claims 4, 8, 67, 69, 73, 74, 80 and 120 made in paragraph 16(i) of the Office Action mailed 2/27/18 under 35 U.S.C § 112(b) as being indefinite, is withdrawn in light of Applicants’ amendment to the base claim. 
24)	The rejection of claim 37 made in paragraph 18 of the Office Action mailed 12/11/20 under 35 U.S.C § 102(a)(1) as being anticipated by Yildiz (US 20110003734 A1, of record) as evidenced by Krzych et al. (J. Exp. Med. 162: 311-323, 1985, of record) is withdrawn in light of Applicants’ amendment to the claim. 
25)	The rejection of claims 1, 4, 67 and 80 made in paragraph 19 of the Office Action mailed 12/11/20 under 35 U.S.C § 102(a)(1) as being anticipated by Yildiz (US 20110003734 A1, of record) as evidenced by Krzych et al. (J. Exp. Med. 162: 311-323, 1985, of record) is withdrawn in light of Applicants’ amendment to the claims and/or the base claim. 
26)	The rejection of claims 37, 1, 4, 67, 73 and 120 made in paragraph 20 of the Office Action mailed 12/11/20 under 35 U.S.C § 102(a)(1) as being anticipated by Absalon et al. (mBio 3: e1002210, pages 1-5, 2012, of record) (Absalon et al., 2012) as evidenced by Kierek et al. (Appl. Environ. Microbiol. 5079-5088, 2003, of record) is withdrawn in light of Applicants’ amendment to the claims and/or the base claim. 
27)	The rejection of claim 80 made in paragraph 22 of the Office Action mailed 12/11/20 under 35 U.S.C § 103 as being unpatentable over Absalon et al. (mBio 3: e1002210, pages 1-5, 2012, of record) (Absalon et al., 2012) as evidenced by Kierek et al. (Appl. Environ. Microbiol. 5079-5088, 2003, of record) as applied to claims 67 and 1 and further in view of Kaper et al. (Nature 308: 655-658, 1984, of record) is withdrawn in light of Applicants’ amendment to the base claim.
Conclusion
28)	Claims 1, 4, 8, 37, 67, 69, 73, 74, 80, 120, 171 and 172 are allowed. These claims are supported throughout the as-filed specification including the canceled claims, Examples, Tables and Figures. Claims 4, 8, 37, 67, 69, 73, 74, 80, 120, 171 and 172 are now renumbered as claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 and 12 respectively.  Pursuant to the procedures set forth in MPEP 821.04(b) and Official Gazette Notice dated March 26, 1996 (1184 O.G. 86), claim 172, directed to a method of using the allowable product of invention I, previously withdrawn as invention II from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 C.F.R 1.142 has been rejoined and examined, the restriction requirement set forth in the Office Action mailed 09/18/20 is hereby withdrawn. The examination has been extended to the previously non-elected the previously non-elected A190S, P191S, R192G, S193T, S194I, S196G, N197I and N197D CtxA mutant adjuvant species and the killed whole cell species. Accordingly, the species election requirements among these species set forth at paragraphs 7) Groups C and D in the Office Action mailed 9/18/20 are withdrawn. In In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01.
Correspondence
29)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
30)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
31)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
		

/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

March, 2021